Case 19-02228-CMG   Doc 16-1 Filed 02/11/20 Entered 02/13/20 09:24:03   Desc
                     Memorandum of Law Page 1 of 22
Case 19-02228-CMG   Doc 16-1 Filed 02/11/20 Entered 02/13/20 09:24:03   Desc
                     Memorandum of Law Page 2 of 22
Case 19-02228-CMG   Doc 16-1 Filed 02/11/20 Entered 02/13/20 09:24:03   Desc
                     Memorandum of Law Page 3 of 22
Case 19-02228-CMG   Doc 16-1 Filed 02/11/20 Entered 02/13/20 09:24:03   Desc
                     Memorandum of Law Page 4 of 22
Case 19-02228-CMG   Doc 16-1 Filed 02/11/20 Entered 02/13/20 09:24:03   Desc
                     Memorandum of Law Page 5 of 22
Case 19-02228-CMG   Doc 16-1 Filed 02/11/20 Entered 02/13/20 09:24:03   Desc
                     Memorandum of Law Page 6 of 22
Case 19-02228-CMG   Doc 16-1 Filed 02/11/20 Entered 02/13/20 09:24:03   Desc
                     Memorandum of Law Page 7 of 22
Case 19-02228-CMG   Doc 16-1 Filed 02/11/20 Entered 02/13/20 09:24:03   Desc
                     Memorandum of Law Page 8 of 22
Case 19-02228-CMG   Doc 16-1 Filed 02/11/20 Entered 02/13/20 09:24:03   Desc
                     Memorandum of Law Page 9 of 22
Case 19-02228-CMG   Doc 16-1 Filed 02/11/20 Entered 02/13/20 09:24:03   Desc
                    Memorandum of Law Page 10 of 22
Case 19-02228-CMG   Doc 16-1 Filed 02/11/20 Entered 02/13/20 09:24:03   Desc
                    Memorandum of Law Page 11 of 22
Case 19-02228-CMG   Doc 16-1 Filed 02/11/20 Entered 02/13/20 09:24:03   Desc
                    Memorandum of Law Page 12 of 22
Case 19-02228-CMG   Doc 16-1 Filed 02/11/20 Entered 02/13/20 09:24:03   Desc
                    Memorandum of Law Page 13 of 22
Case 19-02228-CMG   Doc 16-1 Filed 02/11/20 Entered 02/13/20 09:24:03   Desc
                    Memorandum of Law Page 14 of 22
Case 19-02228-CMG   Doc 16-1 Filed 02/11/20 Entered 02/13/20 09:24:03   Desc
                    Memorandum of Law Page 15 of 22
Case 19-02228-CMG   Doc 16-1 Filed 02/11/20 Entered 02/13/20 09:24:03   Desc
                    Memorandum of Law Page 16 of 22
Case 19-02228-CMG   Doc 16-1 Filed 02/11/20 Entered 02/13/20 09:24:03   Desc
                    Memorandum of Law Page 17 of 22
Case 19-02228-CMG   Doc 16-1 Filed 02/11/20 Entered 02/13/20 09:24:03   Desc
                    Memorandum of Law Page 18 of 22
Case 19-02228-CMG   Doc 16-1 Filed 02/11/20 Entered 02/13/20 09:24:03   Desc
                    Memorandum of Law Page 19 of 22
Case 19-02228-CMG   Doc 16-1 Filed 02/11/20 Entered 02/13/20 09:24:03   Desc
                    Memorandum of Law Page 20 of 22
Case 19-02228-CMG   Doc 16-1 Filed 02/11/20 Entered 02/13/20 09:24:03   Desc
                    Memorandum of Law Page 21 of 22
Case 19-02228-CMG   Doc 16-1 Filed 02/11/20 Entered 02/13/20 09:24:03   Desc
                    Memorandum of Law Page 22 of 22
